DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 10-12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergendahl et al, US Patent Application Publication 2018/0076033.

Regarding claim 1, Bergendahl teaches a method of patterning a substrate, the method comprising providing a substrate 110 comprising mandrels 122, 124, 126, 128 made of a first material and positioned on an underlying layer 116 or 118, each of the mandrels comprising a first sidewall and a second sidewall opposite the first sidewall (figure 3A); 
S1-S8 made of a second material 140 and comprising a first sidewall spacer abutting each respective first sidewall S1, S3, S5, S7 and a second sidewall spacer S2, S4, S6, S8 abutting each respective second sidewall, the mandrels extending vertically above top surfaces of the sidewall spacers (figure 5A); 
forming first capped sidewall spacers 202 or 212 by depositing a third material on the top surfaces of the first sidewall spacers S1 without depositing the third material on the second sidewall spacers; (figures 6A and 6B); 
forming second capped sidewall spacers 222 by depositing a fourth material on the top surfaces of the second sidewall spacers without depositing the fourth material on the first sidewall spacers, wherein the mandrels, first capped sidewall spacers and second capped sidewall spacers together define a multiline layer (figures 7 and 8); 
forming a patterned mask layer 150 or 160 on the multiline layer to mask a portion of the multiline layer (figure 11A); and 
selectively removing at least one of the first material, the second material, the third material, and the fourth material to uncover an exposed portion of the underlying layer (figure 13 or 17).

Regarding claims 3 and 4, Bergendahl teaches a selected deposition angle, a selected deposition direction, and a selected average mandrel height measured from the top surfaces of the sidewall spacers prevent deposition on the top surfaces of the second sidewall spacers when depositing on the first sidewall spacers and prevent deposition on the top surfaces of the first sidewall spacers when depositing on the top surfaces of the first sidewall spacers, wherein the tangent of the selected deposition 

Regarding claim 5, Bergendahl teaches transferring a pattern defined by the exposed portion to the underlying layer (figures 20-21).

Regarding claim 7, Bergendahl teaches selectively removing comprises selectively removing at least three materials chosen from the group consisting of: the first material, the second material, the third material, and the fourth material from the multiline layer, and transferring a pattern defined by a remaining line into the underlying layer (in figures 13-14A, third material, fourth material and second material S4 is removed. In figures 17A-20, the third, fourth, first material S5 and second material S4 are removed).

Regarding claim 9, Bergendahl depositing a fifth material 150 over the mandrels, the first capped sidewall spacers, and the second capped sidewall spacers; wherein the multiline layer comprises openings between groupings of features, each grouping of features comprising one mandrel, one first capped sidewall spacer, and one second capped sidewall spacer; and wherein the fifth material fills the openings in the multiline layer and defines additional lines in the multiline layer (figure 11A).



providing a substrate 110 comprising mandrels 122, 124, 126, 128 made of a first material and positioned on an underlying layer 116 or 118, each of the mandrels comprising a first sidewall and a second sidewall opposite the first sidewall (figure 3A); 
forming sidewall spacers S1-S8 made of a second material 140 and comprising a first sidewall spacer abutting each respective first sidewall S1, S3, S5, S7 and a second sidewall spacer S2, S4, S6, S8 abutting each respective second sidewall, the mandrels extending vertically above top surfaces of the sidewall spacers (figure 5A),
forming first capped sidewall spacers 202 or 212 by depositing a third material on the top surfaces of the first sidewall spacers without depositing the third material on the second sidewall spacers (figures 6A and 6B); 
forming second capped sidewall spacers 222 by depositing a fourth material on the top surfaces of the second sidewall spacers without depositing the fourth material on the first sidewall spacers (figures 7 and 8) 
depositing a fifth material 150 over the substrate, the fifth material covering exposed portions of the underlying layer between the first capped sidewall spacers and second capped sidewall spacers of adjacent mandrels to form lines of the fifth material, wherein the mandrels, first capped sidewall spacers, second capped sidewall spacers, and the lines of the fifth material together define a multiline layer (figure 11A); 
forming a patterned mask layer 160 on the multiline layer to mask a portion of the multiline layer; and 


Regarding claim 11, Bergendahl teaches transferring a pattern defined by the exposed portion to the underlying layer (figure 21).

Regarding claim 12, Bergendahl teaches selectively removing comprises selectively removing the third material to exposed the first sidewall spacers  removing the first sidewall spacers; and wherein the exposed portion is an area of the underlying layer that was previously covered by the first sidewall spacer (which is shown in figure 9A, which teaches partial etching of S1,S3, and S5).

Regarding claim 14, Bergendahl teaches selectively removing comprises selectively removing at least three materials chosen from the group consisting of: the first material, the second material S4, the third material, the fourth material, and the fifth material from the multiline layer, and transferring a pattern defined by a remaining line into the underlying layer (figures 13, 14A and 17-20, wherein in figures 13-14A, second material S4, fourth material, and fifth material are removed. In figures 17A-20, the third, fourth, first material S5 and second material S4 are removed).


providing a substrate 110 comprising mandrels 122, 124, 126, 128 made of a first material and positioned on an underlying layer, each of the mandrels comprising a first sidewall and a second sidewall opposite the first sidewall (figure 3A);
forming sidewall spacers S1-S8 made of a second material 140 and comprising a first sidewall spacer S1, S3, S5, S7 abutting each respective first sidewall and a second sidewall spacer S2, S4, S6, S8 abutting each respective second sidewall, the mandrels extending vertically above top surfaces of the sidewall spacers (figure 5A);
forming first capped sidewall spacers 202 or 212 by depositing a third material on the top surfaces of the first sidewall spacers without depositing the third material on the second sidewall spacers (figures 6A and 6B);
forming second capped sidewall spacers 222 by depositing a fourth material on the top surfaces of the second sidewall spacers without depositing the fourth material on the first sidewall spacers (figures 7 and 8);
depositing a fifth material 150 over the substrate, the fifth material covering exposed portions of the underlying layer between the first capped sidewall spacers and second capped sidewall spacers of adjacent mandrels to form lines of the fifth material, wherein the mandrels, first capped sidewall spacers, second capped sidewall spacers, and the lines of the fifth material together define a multiline layer (figure 11A),
cutting lines defined by the first capped sidewall spacers using a first patterned mask layer formed on the multiline layer (Figure 21); and 


Regarding claim 17, Bergendahl teaches cutting lines defined by the second capped sidewall spacers using a second patterned mask layer formed on the multiline layer (figure 21).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergendahl as applied to claim 1 above, and further in view of Graves-Abe, US Patent 8,476,168.



Graves-Abe teaches the deposition is physical vapor deposition (PVD) angled sputtering (column 2, lines 19-24) as one of several conventional means of performing an angled deposition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Graves-Abe with that of Bergendahl because physical vapor deposition (PVD) angled sputtering is one of several conventional means of performing an angled deposition.

Claims 6, 8, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergendahl et al, US Patent Application Publication 2018/0076033

Regarding claims 6, 8, 13, and 15, Bergendahl fails to teach the pattern defined by the exposed portion that is transferred to the underlying layer comprises a critical dimension less than about 20 nm and the pattern defined by the remaining line that is transferred to the underlying layer comprises a critical dimension less than about 20 nm.
However, it has been held that the size of the critical dimension pattern will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the critical dimension pattern claimed and the Prior Art shows that trimmed spacers are below critical dimensions in [0063], it would have been obvious to one of ordinary skill in the art to select a suitable critical dimension size in the method of Bergendahl.

The specification contains no disclosure of either the critical nature of the claimed critical dimension pattern size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


However, it has been held that the size of the critical dimension pattern will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the critical dimension pattern claimed and the Prior Art shows that trimmed spacers are below critical dimensions in [0063], it would have been obvious to one of ordinary skill in the art to select a suitable critical dimension size in the method of Bergendahl.

The specification contains no disclosure of either the critical nature of the claimed critical dimension pattern size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 19, while Bergendahl teaches selectively removing the first material and the fifth material from the multiline layer (figures 19A); and the pattern defined by the exposed portion that is transferred to the underlying layer comprises fins of a FinFET (figure 21), Bergendahl fails to teach each fin having a width less than about 20 nm.
However, it has been held that the size of the fin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the fin claimed and the Prior Art shows that trimmed spacers are below critical dimensions in 

The specification contains no disclosure of either the critical nature of the claimed fin size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 20, while Bergendahl teaches selectively removing comprises: selectively removing at least three materials chosen from the group consisting of: the first material, the second material, the third material, the fourth material, and the fifth material from the multiline layer, and transferring a pattern defined by a remaining line into the underlying layer (figures 13, 14A and 17-20, wherein in figures 13-14A, second material S4, fourth material, and fifth material are removed. In figures 17A-20, the third, 
However, it has been held that the size of the critical dimension pattern will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the critical dimension pattern claimed and the Prior Art shows that trimmed spacers are below critical dimensions in [0063], it would have been obvious to one of ordinary skill in the art to select a suitable critical dimension size in the method of Bergendahl.

The specification contains no disclosure of either the critical nature of the claimed critical dimension pattern size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899